Citation Nr: 1330932	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a scar on the lower left side.

2.  Entitlement to service connection for the residuals of frostbite of the hands.

3.  Entitlement to service connection for sinusitis and allergies.

4.  Entitlement to service connection for mallet finger, third digit, of the left hand.

5.  Entitlement to service connection for a groin disorder (claimed as groin pain).

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a skin disorder (claimed as eczema and rashes).

9.  Entitlement to service connection for a stomach disorder. 

10.  Entitlement to service connection for a left ankle disorder (claimed as left ankle strain). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1984, March 1989 to June 1998, and from January 2003 to July 2004.  He also served on active duty in the Southwest Asia Theater from September 23, 1990 to April 10, 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).  Additional service treatment records were obtained and associated with the claims file since the Veteran filed a claim to reopen service connection for a scar on the lower left side.  

Particularly, they reveal findings of a scar and deep laceration treated with stitches during service.  These records are pertinent to this claim and were not associated with the claims folder when VA first decided the claim in the April 1999 rating decision.  As a result, the Board has listed the issue of service connection for a scar on the left side on the title page accordingly. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of service connection for a right ankle disorder has been raised by the record in a May 2007 VA Form 119, and the issue of service connection for chronic fatigue, to include as due to a qualifying chronic disability, has been raised by the record in a February 2010 VA Form 9.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In connection with the claims on appeal, in October 2006 and October 2008 the Veteran was scheduled and failed to report for the following VA examinations: genitourinary; hand/thumb/fingers; joints; nose/sinus/larynx/pharynx; peripheral nerves; scars; skin (other than scars); spine; and stomach/duodenum.  

In a June 2007 statement, the Veteran noted he "will be more than happy to take an examination but [he] was never contacted by the VA to come in for an examination until after the fact."

At the top of the October 2006 and October 2008 Compensation and Pension (C&P) Examination Inquiry reports, the same address is listed for the Veteran; however, that address does not match the Veteran's address of record.

As a result, the Board finds that the Veteran may not have received proper notice regarding the scheduled VA examinations to the correct address of record.

In this regard, it is important for the Veteran to understand that the address the RO has is not always the same address that his local VA Medical Center has in its records (particularly if the Veteran moves).  He should always insure that both the RO and the VAMC have his most recent address.  In any event, the Board apologizes for the delay in the adjudication of his case.

Accordingly, the case is REMANDED for the following actions:
	
1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed disorders (if any): (1) scar on the lower left side; (2) residuals of frostbite of the hands; (3) sinusitis and allergies; (4) mallet finger, third digit, of the left hand; (5) groin disorder; (6) back disorder; (7) neck disorder; (8) skin disorder, to include eczema and rashes; (9) stomach disorder; and (10) left ankle disorder.  Notification of the date and time should be sent to the Veteran at the most recently updated address of record, and a copy of the notification should be associated with the claims file.


The Veteran's claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished, and the request of a history from the Veteran should be made.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed claimed disorders (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service.

A rationale should be given for all findings and conclusions expressed and include consideration of complaints and treatment documented in the service treatment records.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.  

Please make sure the Veteran's address is correct.    

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Please make sure the Veteran's address is correct.    

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


